Orders modified so as to provide that an open commission shall issue in each instance, but each party to bear their own expense. The commission to France to be addressed to the United States Consul General, Paris, France, or any other United States consular officer in France, with the right in the parties to agree upon the taking of testimony before any other person, and with *810the right in the respondent to proceed before Watson C. Emmet as a roving commissioner, provided respondent is willing to bear the expenses of said commissioner. As so modified, orders affirmed, without costs. No opinion. Settle orders on notice. Present — Dowling, P. J., Finch, McAvoy, Martin and OMalley, JJ.